DETAILED ACTION

	The instant application is a continuation of application no. 17/089,352.  Claims 1 and 2 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,832,019. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application claim:
Regarding claim 1,
a system for a device comprising a display, wherein the system comprises:
an antenna;
a processor;
processing and reading circuitry;
a communications module, wherein:
the antenna, the processing and reading circuitry, the processor and the communications module are coupled to each other, and
when a card is tapped on the display, the antenna receives a signal and transmits the signal to the processing and reading circuitry,
the processing and reading circuitry processes the signal to produce data, and
the produced data is transmitted to a device external to the system by the communications module (see claim 1 of Patent ‘019).
The claims of the Patent ‘019 lacks the teaching of when the system is attached to the device.
One of ordinary skill in the art would have readily recognized that providing Patent ‘019 with the system being attached to the device would have been beneficial considering the claims of the instant application is a broader recitation of the claim of Patent ‘019 and therefore obviously encompass the teaching of the claim of the Patent ‘019.  Therefore it would have been obvious at the time the invention was made to modify the teachings of the claims of Patent ‘019 to arrive at the claim of instant application.
Regarding claim 2, a method to perform reading for a device comprising a display, the method comprising:
providing a reader comprising:
an antenna,
a processor,
processing and reading circuitry, and
a communications module, wherein
when the reader is attached to the device, the antenna encloses the display of the device;
configuring the antenna to receive a signal when a card 1s tapped on the display;
configuring the antenna to transmit the signal to the processing and reading circuitry;
configuring the processing and reading circuitry to process the signal to produce data; and
configuring the communications module to transmit the produced data to a device external to the reader (see claim 18 of Patent ‘019).



The claims of the Patent ‘019 lacks the teaching of when the system is attached to the device.
One of ordinary skill in the art would have readily recognized that the claims of the instant application is a broader recitation of the claim of Patent ‘019 and therefore obviously encompass the teaching of the claim of the Patent ‘019.  Therefore it would have been obvious at the time the invention was made to modify the teachings of the claims of Patent ‘019 to arrive at the claim of instant application.

Allowable Subject Matter
Claims 1 and 2 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a system for a device comprising a display, wherein the system comprises:
an antenna;
a processor;
processing and reading circuitry;
a communications module, wherein:
the antenna, the processing and reading circuitry, the processor and the communications module are coupled to each other, and
when the system is attached to the device, the antenna encloses the display of the device; and
when a card is tapped on the display, the antenna receives a signal and transmits the signal to the processing and reading circuitry,
the processing and reading circuitry processes the signal to produce data, and
the produced data is transmitted to a device external to the system by the communications module; and
Regarding claim 2, a method to perform reading for a device comprising a display, the method comprising:
providing a reader comprising:
an antenna,
a processor,
processing and reading circuitry, and
a communications module, wherein
when the reader is attached to the device, the antenna encloses the display of the device;
configuring the antenna to receive a signal when a card 1s tapped on the display;
configuring the antenna to transmit the signal to the processing and reading circuitry;
configuring the processing and reading circuitry to process the signal to produce data; and
configuring the communications module to transmit the produced data to a device external to the reader.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 22, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876